Citation Nr: 1605742	
Decision Date: 02/16/16    Archive Date: 03/01/16

DOCKET NO.  10-37 223	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for migraine headaches.

2.  Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for herpes. 

3.  Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for a right shoulder disability.

4.  Entitlement to service connection for a back disability.

5.  Entitlement to service connection for a left knee disability.

6.  Entitlement to service connection for an acquired psychiatric disorder.



REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1976 to January 1979.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2009 rating decision of the Huntington, West Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in November 2015.  The record was held open for 30 days to allow for the submission of additional evidence.  No such evidence was received.

The reopened issues of service connection for migraine headaches, herpes, and a right shoulder disability, and entitlement to service connection for a back disability, a left knee disability and an acquired psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED the agency of original jurisdiction.


FINDINGS OF FACT

1.  In a July 2007 rating decision, the RO denied service connection for migraine headaches, herpes and a right shoulder disability; the Veteran did not appeal that decision or submit material evidence within the year following notification of that decision.
 
2.  Evidence associated with the claims file since the July 2007 denial relates to unestablished facts necessary to substantiate the claims, and raises a reasonable possibility of substantiating the claims of service connection for migraine headaches, herpes and a right shoulder disability.


CONCLUSIONS OF LAW

1.  The July 2007 RO decision, which denied the Veteran's claims of service connection for migraine headaches, herpes and a right shoulder disability is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).
 
2.  New and material evidence has been received to reopen the claim of service connection for migraine headaches.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).
 
3.  New and material evidence has been received to reopen the claim of service connection for herpes.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

4.  New and material evidence has been received to reopen the claim of service connection for a right shoulder disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of decision.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015). If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim. 38 U.S.C.A. § 5108 (West 2014); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).  The threshold to reopen a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010). 

VA is required to review for its newness and materiality only the evidence submitted by the claimant since the last final disallowance of a claim on any basis in order to determine whether a claim should be reopened and readjudicated on the merits.  See Evans v. Brown, 9 Vet. App 273 (1996).  The prior evidence of record is important in determining newness and materiality for the purposes of deciding whether to reopen a claim.  Id.  For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran submitted a request to reopen previously denied claims of service connection for migraine headaches and herpes in November 2006.  The Veteran also submitted a claim for entitlement to service connection for a right shoulder disability.  The claims were denied by the RO in a July 2007 rating decision.  The RO denied the claims stating that the evidence of record did not show that the Veteran's claimed migraine headaches, herpes and right shoulder disabilities were incurred in or aggravated during his active service.  The Veteran was informed of the decision and of his appellate rights in a letter from the RO that month.  The Veteran did not file a notice of disagreement for any of the claims, nor was any material evidence received during the remainder of the appeal period.  Therefore, the July 2007 rating decision became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103; see also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

In April 2009, the Veteran submitted the instant request to reopen the claims of service connection for migraine headaches, herpes and a right shoulder disability.  The evidence associated with the claims file since the July 2007 rating action includes VA treatment records and a transcript from the Central Office Board hearing in November 2015.  This evidence is "new" because it was not previously submitted to agency decision makers.

At his November 2015 Board hearing, the Veteran stated that while in service, he suffered from migraine headaches.  He reported that he continued to experience headaches after service and that he suffers from them every other week.  He also stated that he suffered from herpes while in service and continued to experience rashes after service.  In addition, he indicated that his right shoulder injury was due to physical labor, to include lifting, while in service.  He reported current loss of strength and pain in his shoulder. 

The Board finds that the statements by the Veteran relate to unestablished facts necessary to substantiate the claims and raise a reasonable possibility of substantiating the claims of service connection for migraine headaches, herpes and a right shoulder disability.  This is particularly so when the credibility of the statements is presumed for the purpose of the new and material evidence analysis.  See Justus, 3 Vet. App. at 513.  Having found that new and material evidence has been added to the record, the Veteran's claims are reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The reopened claims are further addressed in the remand section.


ORDER

As new and material evidence has been received, the claim of service connection for migraine headaches is reopened and to this limited extent, the appeal is granted.

As new and material evidence has been received, the claim of service connection for herpes, the appeal is reopened and to this limited extent, the appeal is granted.

As new and material evidence has been received, the claim of service connection for a right shoulder disability is reopened and to this limited extent, the appeal is granted.


REMAND

As an initial matter, at his November 2015 Board hearing, the Veteran indicated that he was receiving Social Security Administration (SSA) disability benefits based on his medical conditions, to include physical and mental disabilities.  The record does not show that an inquiry has been made regarding these benefits.  VA is obligated to obtain records of the SSA if there is a reasonable possibility that the records could help substantiate a claim.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  As the SSA records are potentially relevant to the claims, they must be obtained on remand.

The Veteran also stated that he was scheduled to receive VA treatment in December 2015.  A review of the claims file does not reflect that VA treatment records have been associated with the claims file since August 2009.  As there are potentially outstanding VA medical records relevant to the appeal, there is a duty to obtain such records.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  Relevant ongoing medical records should be requested.

With regards to the Veteran's reopened claim of service connection for migraine headaches, service treatment records show that he was treated for headaches while in service.  An October 1977 treatment record notes that the Veteran's headaches were severe in nature.  A diagnosis of headaches was provided.  Post-service treatment records dated in August 2000 reflect a diagnosis of migraine type headaches.  A September 2006 VA treatment note indicates a diagnosis of migraine/tension headaches.  

The Veteran has not been afforded a VA examination to determine whether his claimed migraine headaches are related to his active duty service.  An examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. § 3.159(c)(4)(i).  Therefore, the Board finds that a VA examination and medical opinion are necessary for determining the nature and etiology of any migraine headaches that may be present.

With regards to the Veteran's reopened claim for herpes, service treatment records show complaints for bumps on his genitals while in service.  An August 1978 service treatment record reflects a diagnosis of herpes.  A post-service VA treatment record dated in November 2006 shows an assessment of herpes simplex.  At his November 2015 Board hearing, the Veteran indicated that he suffered from rashes due to his claimed herpes disability which began in service.   The Veteran has not been afforded a VA examination to determine whether his claimed herpes disability is related to his military service.  Accordingly, a VA examination is necessary to decide this claim.  McLendon, 20 Vet. App. at 79.

With regards to the Veteran's reopened claim for a right shoulder injury, service treatment records are silent for treatment while in service.  A post-service VA treatment record dated in March 2007 indicates that the Veteran complained of right shoulder pain.  It was noted that the Veteran had undergone an arthroscopic subacromial decompression and debridement of the labrum in August 2006.  A June 2009 VA treatment record shows that the Veteran complained of pain located in his shoulder.  At his November 2015 Board hearing, the Veteran indicated that he injured his right shoulder due to the physical labor demands of his active duty service.  The Veteran has not been afforded a VA examination for this claim.  Id.  A VA examination and medical opinion is necessary to determine whether any current right shoulder disability had its onset in service or is otherwise related to active duty service.

With regards to the Veteran's claim of service connection for a back disability, service treatment records dated in September 1977 show complaints for back pain.  A post-service VA treatment record dated in September 2008 shows a complaint for pain in the Veteran's back which he noted as 7/10.  He reported that the pain was worse with movement.  An impression of chronic lower back pain due to disc bulge was provided.  At his November 2015 Board hearing, the Veteran noted that he had "always" experienced pain in his back.  The Veteran has not been afforded a VA examination to determine the nature and etiology of his claimed back disability.  Accordingly, a VA examination is necessary to decide this claim.  Id.

With regards to the Veteran's claim of service connection for a left knee disability, service treatment records show complaints of knee pain after playing basketball, although the pain was noted to be in the right knee.  A post-service VA treatment record dated in September 2008 shows a complaint for pain in the Veteran's left knee.  It was noted that the Veteran had undergone left knee surgery a few months before due to a meniscal tear.  An impression of left knee pain, status post surgery was provided.  At his November 2015 Board hearing, the Veteran noted that while in service, he hurt his left knee playing basketball.  He also reported that his knee was now weak, unstable, stiffness and he experienced clicking.  He also noted that he used a cane.  Although the service treatment records indicate right knee pain while in service, the Veteran contends that his left knee was injured playing basketball while in service; the Veteran has not been afforded a VA examination for this claim.  Id.  A VA examination and medical opinion is necessary to determine whether any current left knee disability had its onset in service or is otherwise related to active duty service.
  
With regards to the Veteran's claim of service connection for an acquired psychiatric disorder (claimed as posttraumatic stress disorder (PTSD)), an April 2007 VA treatment record shows an assessment of major depression.  A July 2009 VA treatment record shows that the Veteran was diagnosed with chronic PTSD.  A subsequent July 2009 VA treatment record reflects that the Veteran was diagnosed with mood disorder, not otherwise specified (NOS), psychotic disorder, NOS and chronic PTSD.

At his November 2015 Board hearing, the Veteran reported witnessing a soldier get run over by a tank at Fort Bliss in Texas.  The Veteran noted that he had previously submitted the soldier's death certificate to the RO.  

Of note, the Board finds that the Veteran's in-service stressor is sufficiently corroborated by evidence of record.  A review of the Veteran's personal records show that he was stationed at Fort Hood in Texas in 1977.  As noted above, the Veteran testified that he was at Fort Bliss, also located in Texas, and at that time he witnessed a fellow soldier, M. L., pass way after being run over by a tank.  A death certificate for M.L. which notes the year and cause of death is of record.  The events as described by the Veteran are consistent with the evidence of record regarding the claimed stressor and the Board finds that the reported PTSD stressor is verified.

A review of the record shows that the Veteran has not been afforded a VA examination in connection with this claim.  Therefore, the Board finds that a VA examination and medical opinion are necessary for determining the nature and etiology of any acquired psychiatric disorder, to include major depression, PTSD, mood disorder, NOS, and psychotic disorder, NOS. Id.

Accordingly, these issues are REMANDED for the following actions:

1.  Request from the SSA, the records pertinent to the Veteran's claim for SSA disability benefits, to include medical records and disability determinations.  All efforts to obtain the records should be documented, a negative response should be requested if no records are available. 

2.  Obtain the Veteran's more recent VA treatment records, since August 2009, and associate the records with the claims folder.

3.  Thereafter, schedule the Veteran for a VA examination by an appropriate medical professional for his claimed migraine headaches.  The entire claims file must be reviewed by the examiner.  All appropriate tests and studies must be performed and all clinical findings must be reported in detail. 

The examiner is to provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any identified migraine headaches had their onset during, or are otherwise related to, the Veteran's active service.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

4.  Schedule the Veteran for a VA examination by an appropriate medical professional for his claimed herpes.  The entire claims file must be reviewed by the examiner.  All appropriate tests and studies must be performed and all clinical findings must be reported in detail. 

The examiner is to provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any identified herpes had their onset during, or are otherwise related to, the Veteran's active service.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

5.  Schedule the Veteran for a VA examination by an appropriate medical professional to determine the nature and etiology of any current right shoulder disability, back disability and left knee disability.  The entire claims file must be reviewed by the examiner.  The examiner is to conduct all necessary tests and studies.

If any claimed disabilities are found, the examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the diagnosed disorder had its had its onset during, or is otherwise related to, the Veteran's active service.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

6.  Schedule the Veteran for a VA psychiatric examination to determine the current nature and etiology of any current acquired psychiatric disorder.  The claims file should be made available and reviewed by the examiner.  The examiner should identify all psychiatric pathology present, conducting any indicated tests and studies. 

Following a review of the record and examination of the Veteran, the examiner should list all psychiatric disabilities for which the Veteran meets the criteria for a diagnosis, or met the criteria for a diagnosis at any point during the course of the appeal.  PTSD should be specifically ruled in or ruled out.

For each diagnosed psychiatric disability, the examiner should state whether it is at least as likely as not (50 percent or higher probability) that the diagnosed acquired psychiatric disability had its onset during or is otherwise related to the Veteran's active duty service, including the verified stressor.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

7.  Finally, readjudicate the issues on appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


